Title: Enclosure I: Timothy Pickering to Henry Knox, 20 September 1794
From: Pickering, Timothy
To: Knox, Henry


          
            Sir,
            Kanandaiguay [N.Y.] September 20th 1794
          
          I arrived here yesterday. Two or three hours before, two runners arrived from the Indian Council at Buffaloe Creek, with their answer to your invitation to meet me at Kanandaiguay for the purposes therein mentioned. They apologized for the delay in sending their answer, by saying that they had waited the arrival of the Chief (meaning Cornplanter) by whom their former speech on the subject had been delivered. They say that they had explicitly declared that the place of treaty must be at Buffaloe Creek—that this was their determination: and they desire me to meet them there. I shall return an answer to day—which of course will be that I cannot meet them at Buffaloe Creek and give such reasons as occur, why they should assemble at Kanandaiguay—Notwithstanding their apparent determination announced by the runners General Chapin is confident that they will come to this place.
          Three or four days ago, a man and his sister whose release from captivity he had obtained, passed thro this place from the Westward. The Man had been working at the Fort built by Simcoe at the foot of the rapids of the Miami. He said General Waynes Army fought a body of Indians within sight of the fort—that the Horsemen had nearly surrounded and made a great slaughter of them—that a Man whom he saw at Fort Erie told him he saw from the fort, the horsemen pursuing and cutting up the Indians—Another Man whom General Wayne had employed as a spy passed by the way of Genesee and gave a similar account to James Wadsworth who related it to Thomas Morris, from whom I have received it.
          The runners have told General Chapin that Colonel Simcoe called the Buffaloe Creek Indians to a Council at Fort Erie and gave them an account of a battle near his fort; acknowledging that Wayne had driven the Indians; but saying that he had killed

but twenty two of them while they had killed upwards of three hundred of the American Army. That tho the fort he had built there had but few Soldiers in it, yet that the Americans had not attempted to take it and that now he was going to make it very strong.
          The information here is, that Simcoe has sent almost all his regular troops to the Westward and followed them in person calling out the Militia to garrison Niagara and the other posts in that quarter. I am respectfully Sir Your most obedt servant
          
            signed. Timothy Pickering
          
         